Citation Nr: 1451849	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  09-15 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a lumbar herniated disc at L4-L5 and L5-S1.

2.  Entitlement to an initial compensable disability rating for bilateral shin splints.

3.  Entitlement to an initial compensable disability rating for right hallux valgus.

4.  Entitlement to an initial compensable disability rating for left hallux valgus.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1984 to May 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction over the Veteran's appeal was subsequently transferred to the RO in Winston-Salem, North Carolina.

This appeal was processed using the Virtual Benefits Management System (VBMS).  Accordingly, any future consideration of the case should take into consideration the existence of this electronic record.  

In April 2014, the Board remanded the case for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the April 2014 Board remand, the AOJ was instructed to obtain and associate with the claims file any outstanding VA medical records from May 2007 to the present, to include any relevant records from the VA Community Based Outpatient Clinic in Lawrenceville, Georgia.

In an April 2014 post-remand notice, the Appeals Management Center informed the Veteran that his outpatient treatment records were requested from the Fayetteville, Atlanta, and Durham VA medical centers since May 1, 2007.  Subsequently, the Veteran's outpatient treatment records from these facilities were obtained and associated with the record.  However, the record is silent for any attempt made to obtain treatment records from the VA Community Based Outpatient Clinic in Lawrenceville, Georgia.  Most recently, an August 2014 VA Form 27-0820 (Report of General Information) documents the Veteran confirmed that he left Atlanta in May 2012.  Therefore, a remand is necessary to ensure that these outstanding records are obtained in compliance with the prior directives. Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain and associate with the claims file any outstanding VA medical records from May 2007 to May 2012 from the VA Community Based Outpatient Clinic in Lawrenceville, Georgia.

All efforts to obtain such records should be fully documented, and a negative response must be provided if records are not available.  If the requested information is unavailable, the Veteran and his representative should be apprised of such and given the opportunity to submit the requested information.

2.  After completing the above action, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraph.

3.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



